Exhibit 10.5

 

March 6, 2017

 

Joshua H. Bilenker
78 Fieldstone Road

Stamford, CT 06902-2577

 

Re:                             Amended and Restated Offer of Employment by Loxo
Oncology, Inc.

 

Dear Josh:

 

On behalf of Loxo Oncology, Inc. (the “Company”), the Board of Directors of the
Company (the “Board”) is very pleased to offer you this amended and restated
employment agreement (the “Agreement”):

 

1.                                      Position; Chief Executive Officer. As
President and Chief Executive Officer of the Company, you will work primarily
out of the Company’s offices in Stamford, Connecticut and traveling from time to
time as necessary. As President and Chief Executive Officer, you have
responsibility for the Company’s operations and strategic direction and the
selection, management and termination of the Company’s senior executive team, as
well as other tasks assigned to you by the Board from time to time. You will
continue to report directly to the Board. The Company will continue to recommend
that you serve on the Board so long as you remain Chief Executive Officer of the
Company. While employed by the Company, you will devote substantially all of
your business time, energy and skill to the performance of your duties for the
Company. Notwithstanding the foregoing, you will be entitled to (i) serve as a
member of the board of directors of up to two other public companies (including
your continued service as a director of ViewRay, Inc.) subject to the advance
approval of the Board, which shall not be unreasonably withheld, (ii) advise
private investors in connection with investments in early stage companies,
provided you do not participate in the investment decision process of such
investors on transactions that are competitive with the Business (as defined
below); (iii) serve on civic, charitable, educational, religious, public
interest or public service boards, and (iv) manage your personal and family
investments, in each case, to the extent such activities do not materially
interfere with the performance of your duties and responsibilities to the
Company.

 

2.                                      Starting Salary.

 

(a)                                 Base Salary. Effective January 1, 2017, your
salary will be five hundred thousand twenty-one thousand, two hundred dollars
($521,200.00) per year, payable in accordance with the Company’s standard
payroll schedule and subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time.

 

(b)                                 Annual Bonus. Effective January 1, 2017, you
will be eligible for a bonus for each fiscal year that you remain employed with
the Company with a target of fifty percent (50%) of your then current base
salary, subject to pro rata adjustment for any partial years worked (the
“Bonus”). The Bonus will be based upon individual and Company achievement of
milestones or goals agreed upon by you and the Board of Directors within 60 days
following the beginning of each new fiscal year thereafter. Any Bonus you earn
for a fiscal year will be paid within 21/2 months after the close of that fiscal
year. The determinations of the Board with respect to your Bonus will be final,
conclusive and binding.

 

--------------------------------------------------------------------------------


 

3.                                      Benefits. You are eligible to
participate in regular health insurance, bonus and other employee benefit plans
established by the Company for its employees and executives from time to time.
Notwithstanding the Company’s formal travel policy, you may elect to travel
business class, or if business class is not available, first class on any flight
that has a scheduled duration of four hours or more.

 

4.                                      Equity.

 

(a)                                 You will be eligible to participate in any
and all plans providing for awards of stock options, restricted stock awards,
restricted stock units or other stock based awards, including but not limited to
stock bonus awards, restricted stock, restricted stock units or stock
appreciation rights. (“Equity Awards”) adopted by the Company and applicable
generally to other senior executives of the Company, including without
limitation the Loxo Oncology, Inc. 2014 Equity Incentive Plan. You will be
eligible for an Equity Award for each fiscal year that you remain employed with
the Company, as recommended by an independent compensation firm and as approved
by the Loxo Oncology board compensation committee. The grant and terms of any
Equity Award is subject to the Board’s approval.

 

(b)                                 Notwithstanding the terms of any plan
adopted by the Company or the terms of any Equity Award, if in connection with a
Change of Control, the acquirer or the successor corporation in a Change of
Control does not substitute your existing Equity Awards for an equivalent Equity
Award, then 100% of your then outstanding and unvested Equity Awards will
immediately vest and no longer be subject to any forfeiture restrictions.

 

5.                                      Termination of Employment.

 

(a)                                 Accrued Compensation. In the event your
employment with the Company terminates for any reason, you will receive any
unpaid base salary, together with any accrued but unused vacation, that is
earned through the effective termination date (the “Accrued Compensation”).

 

(b)                                 Severance Not in Connection with a Change of
Control. If your employment with the Company is terminated by the Company for
any reason other than (i) for Cause, (ii) due to your death or (iii) due to your
Disability or if your employment with the Company is terminated by you for Good
Reason, in each case not in connection with the consummation of a Change of
Control (as defined in Section 5(d)(ii)(B), (C) and (D) only) or during the
twelve month period following the consummation of a Change of Control (as
defined in Section 5(e)(ii)(b), (c) and (d) only), you will receive the Accrued
Compensation, and, conditioned on your (A) delivering to the Company a signed
settlement agreement and general release of claims in favor of the Company in
the form attached hereto as Exhibit A (the “Release”) and satisfying all
conditions to make the Release effective and enforceable within sixty (60) days
following your termination of employment, (B) complying with the non-
competition provisions set forth in Section 6 below, and (C) resigning from the
Board (if applicable) on the date that your employment terminates, you will also
receive the following beginning on the Company’s first regular payroll date that
is at least sixty (60) days following your termination of employment:

 

(i)                                     continuation of your then current base
salary for eighteen (18) months beyond the effective termination date, payable
in accordance with the regular payroll

 

2

--------------------------------------------------------------------------------


 

practices of the Company, provided that the first installment will include a
catch-up payment covering the amount that would have otherwise been paid during
the period between your termination of employment and the first payment date and
the balance of the installments will be payable in accordance with the Company’s
regular payroll schedule;

 

(iii)                               twelve (12) months of additional vesting for
all of your then outstanding and unvested Equity Awards, including awards that
would otherwise vest only upon satisfaction of performance criteria; and

 

(iv)                              if you elect to continue your health insurance
coverage pursuant to your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) following the termination of
your employment, then the Company shall pay you an amount equal to the monthly
COBRA premium that you would be required to pay to continue your group health,
dental and vision coverage in effect on the date the termination of your
employment becomes effective (which amount shall be based on the premium for the
first month of COBRA coverage), including coverage for your eligible dependents,
until the earlier of (x) eighteen (18) months following the effective
termination date, (y) the date upon which you become eligible to receive
substantially similar coverage from another employer and (z) the date that you
are no longer eligible to receive COBRA coverage.

 

Notwithstanding the foregoing, (1) if you do not agree to be bound by the
post-termination non- competition provisions in Section 6(b) below, you will
have no rights to the payments and benefits set forth in this Section 5 and
(2) if you agree to the terms and conditions in Section 6(b) below and you
subsequently breach any such terms, you will have no further rights to payments
or benefits set forth in this Section 5(b).

 

(c)                                  Severance in Connection with a Change of
Control. If your employment with the Company is terminated by the Company for
any reason other than (i) for Cause, (ii) due to your death or (iii) due to your
Disability or if your employment with the Company is terminated by you for Good
Reason (the foregoing, a “Qualifying Termination”), in each case in connection
with the consummation of a Change of Control (as defined in Section 5(d)(ii)(B),
(C) and (D) only), you will receive the Accrued Compensation, and, conditioned
on your (A) delivering to the Company a signed Release and satisfying all
conditions to make the Release effective and enforceable within sixty (60) days
following your termination of employment, (B) complying with the non-competition
provisions set forth in Section 6 below, (C) resigning from the Board (if
applicable) on the date that your employment terminates, and (D) returning to
the Company all of its property and confidential information that is in your
possession and/or control, you will also receive the following beginning on the
Company’s first regular payroll date that is at least sixty (60) days following
your termination of employment:

 

(i)                                     an amount equal to eighteen (18) months
of your current base salary, paid in a lump sum, payable on the first regular
payroll date that is at least sixty (60) days following your termination of
employment;

 

(ii)                                  a lump sum payment equal to your target
Bonus for the year in which the termination of your employment occurs, payable
on the first regular payroll date that is at least sixty (60) days following
your termination of employment;

 

3

--------------------------------------------------------------------------------


 

(iii)                               100% of your then outstanding and unvested
Equity Awards will immediately vest and no longer be subject to any forfeiture
restrictions, including awards that would otherwise vest only upon satisfaction
of performance criteria; and

 

(iv)                              if you elect to continue your health insurance
coverage pursuant to your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) following the termination of
your employment, then the Company shall pay you an amount equal to the monthly
COBRA premium that you would be required to pay to continue your group health,
dental and vision coverage in effect on the date the termination of your
employment becomes effective (which amount shall be based on the premium for
the  first month of COBRA coverage), including coverage for your eligible
dependents, until the  earlier of (x) eighteen (18) months following the
effective termination date, (y) the date upon  which you become eligible to
receive substantially similar coverage from another employer and (z) the date
that you are no longer eligible to receive COBRA coverage,

 

A Qualifying Termination shall be considered to be in connection with
consummation of a Change of Control (as defined above) if the termination occurs
within twelve (12) months following a Change of Control or within three
(3) months preceding a Change of Control (if after a Potential Change of
Control).  A (“Potential Change of Control”) means the date of execution of a
definitive agreement whereby the Company will consummate a Change of Control if
such transaction is consummated. In the case of a termination following a
Potential Change of Control and before a Change of Control, solely for purposes
of benefits under this Agreement, the date of Qualifying Termination will be
deemed the date the Change of Control is consummated.

 

(d)                                 Severance in Connection with Disability or
Death. If your employment with the Company is terminated by the Company (i) due
to your death or (ii) due to your Disability, you or your estate will receive
the Accrued Compensation, and, conditioned on you or your estate (A) delivering
to the Company a signed Release and satisfying all conditions to make the
Release effective and enforceable within sixty (60) days following your
termination of employment, (B) complying with the non-competition provisions set
forth in Section 6 below, (C) resigning from the Board (if applicable) on the
date that your employment terminates, and (D) returning to the Company all of
its property and confidential information that is in your possession and/or
control, you or your estate will also receive the following beginning on the
Company’s first regular payroll date that is at least sixty (60) days following
your termination of employment:

 

(i)                                     if your death or termination of
employment for Disability occurs on or within twelve (12) months following the
consummation of a Change of Control, 100% of your then outstanding and unvested
Equity Awards will immediately vest and no longer be subject to any forfeiture
restrictions, including awards that would otherwise vest only upon satisfaction
of performance criteria; and

 

(ii)                                  if you, or in the event of your death,
your eligible dependents elect to continue your health insurance coverage
pursuant to your rights under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) following the termination of your employment, then
the Company shall pay you or your eligible dependents an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health, dental and vision coverage in effect on the date the termination of your
employment becomes effective (which amount shall be based on the premium for the
first month of COBRA

 

4

--------------------------------------------------------------------------------


 

coverage) until the earlier of (x) eighteen (18) months following the effective
termination date, (y) the date upon which you or your eligible dependents become
eligible to receive substantially similar coverage from another employer and
(z) the date that you or your eligible dependents are no longer eligible to
receive COBRA coverage.

 

(e)                                  Definitions. As used in this letter:

 

(i)                                     “Cause” means any of the following:
(A) you willfully engage in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; (B) your material breach of any written
employment or equity agreement between you and the Company that causes harm to
the Company, which breach, if curable, is not cured within thirty (30) days
after receipt of written notice describing in detail such breach to you from the
Company; (C) you willfully refuse to implement or follow a lawful directive by
the Board, directly related to your duties, which breach, if curable, is not
cured within thirty (30) days after receipt of written notice describing in
detail such breach to you from the Company; (D) you engage in material
misfeasance or malfeasance demonstrated by a continued pattern of material
failure to perform the essential job duties associated with your position, which
breach, if curable, is not cured within thirty (30) days after receipt of
written notice describing in detail such breach to you from the Company;
(E) your conviction of (including any plea of no contest to) a felony or a crime
involving moral turpitude; or (F) your material breach of the Employee Invention
Assignment and Confidentiality Agreement or similar agreement entered into
between you and the Company.

 

(ii)                                  “Change of Control” means a “Corporate
Transaction,” as such term is defined in the Plan, provided that with respect to
any compensation that constitutes non- qualified deferred compensation pursuant
to Code Section 409A, the transaction (including any series of transactions)
also qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5). .

 

(iii)                               “Disability” shall have that meaning set
forth in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(iv)                              “Good Reason” means any of the following
actions by the Company without your written consent and provided (A) the Company
receives, within sixty (60) days following the occurrence of any of the events
set forth in clauses (1) through (4) below, written notice from you specifying
the specific basis for your belief that you are entitled to terminate employment
for Good Reason, (B) the Company fails to cure the event constituting Good
Reason within thirty (30) days after receipt of such written notice thereof, and
(C) you terminate your employment within thirty (30) days following expiration
of such cure period: (1) a material reduction in your duties or responsibilities
that is inconsistent with your position, provided that a mere change of title
alone shall not constitute such a material reduction and provided, further, that
it shall not constitute Good Reason if you are given a position of materially
similar or greater overall scope and responsibility at the Company or its
successor or the parent of either thereof following a Change of Control of the
Company and a larger entity, (2) the requirement that you change your principal
office to a facility that increases your one-way commute by more than
thirty-five (35) miles, (3) the Company’s material breach of this Agreement or
another written agreement between you and the Company governing an Equity Award;
or (4) a material reduction in your annual base salary in effect immediately
prior to such reduction.

 

5

--------------------------------------------------------------------------------


 

6.                                      Confidentiality; Non-Competition.

 

(a)                                 Confidentiality. As an employee of the
Company, you will have access to certain confidential information of the Company
and you may, during the course of your employment, develop certain information
or inventions that will be the property of the Company. To protect the interests
of the Company, you will need to sign the Company’s standard “Employee Invention
Assignment and Confidentiality Agreement” as a condition of your employment. We
wish to impress upon you that we do not want you to, and we hereby direct you
not to, bring with you any confidential or proprietary material of any former
employer or to violate any other obligations you may have to any former
employer.

 

(b)                                 Non-Competition. During the period that you
render services to the Company, you agree to not engage in any employment,
business or activity that is in any way competitive with the business or
proposed business of the Company. You will disclose to the Company in writing
any other gainful employment, business or activity that you are currently
associated with or participate in that competes with the Company. You will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. In consideration of your employment with the Company, you agree that
during the period that is twelve (12) months following the termination of your
employment either (x) for Cause or without Good Reason or (y) without Cause or
for Good Reason following which you accept the payments and benefits set forth
in Section 5, you will not:

 

(i)                                     serve as an officer, director,
stockholder, employee or consultant of any person, corporation, firm,
partnership or other entity that directly competes with the Business of the
Company and any subsidiary of the Company, anywhere in the world; provided,
however, that you may work for a private equity firm, venture capital fund or
other investment vehicle that makes investments in early stage companies so long
as you do not participate in or influence the investment decision process of
such fund or vehicle on transactions that are competitive with the Business; and

 

(ii)                                  directly or indirectly, individually or
with others solicit, induce, persuade or entice, or attempt to do so, or
otherwise cause, or attempt to cause, any employee or independent contractor of
the Company (or any of its subsidiaries or affiliates) to terminate his or her
employment or contracting relationship in order to become an employee, or
independent contractor to or for any other person or entity.

 

For purposes of this Agreement, “Business” means research relating to Trk and
RET receptor small molecule inhibitors for oncology applications.

 

Notwithstanding the foregoing, in the event of the termination of your
employment by the Company without Cause or your resignation for Good Reason, you
may elect not to be bound by the post-termination non-competition provisions set
forth herein and you will forfeit all rights to the payments and benefits set
forth in Section 5.

 

7.                                      At Will Employment. With this Agreement,
you will remain an at-will employee of the Company, which means the employment
relationship can be terminated by either of us for any reason, at any time, with
or without prior notice and with or without cause. Any statements or
representations to the contrary (and, indeed, any statements contradicting any
provision in this letter) should be regarded by you as ineffective. Further,
your participation in

 

6

--------------------------------------------------------------------------------


 

any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Board.

 

8.                                      Indemnification. During your employment
and thereafter, the Company shall indemnify and hold you and your heirs and
representatives harmless, to the maximum extent permitted or required by the
laws of the State of Delaware in effect on the date of this Agreement or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted indemnification, against any and all damages, costs, liabilities,
losses and expenses (including reasonable attorneys’ fees) as a result of any
claim or proceeding (whether civil, criminal, administrative or investigative),
or any threatened claim or proceeding (whether civil, criminal, administrative
or investigative), against you that arises out of or relates to your service as
an officer, director or employee, as the case may be, of the Company, or your
service in any such capacity or similar capacity with any affiliate of the
Company or other entity at the Company’s request (collectively, “Claims”), both
prior to and after the date of this Agreement. Notwithstanding the foregoing,
you will not be entitled to indemnification under this Section in connection
with any Claim initiated by you against the Company or any director or officer
of the Company unless the Company has joined in or consented to the initiation
of that Claim. The Company will promptly advance to you or your heirs or
representatives such expenses, including litigation costs and attorneys’ fees,
upon written request with appropriate documentation of such expenses upon
receipt of an undertaking by you or on your behalf to repay such amount if it
shall ultimately be determined that you are not entitled to be indemnified by
the Company.  If you have any knowledge of any actual or threatened action, suit
or proceeding, whether civil, criminal, administrative or investigative, as to
which you may request indemnity under this provision, you will notify the
Company promptly in writing of the potential Claim; provided that the failure to
give such notice shall not affect your right to indemnification. The Company
shall be entitled to assume the defense of any such proceeding and you will use
reasonable efforts to cooperate with such defense.  To the extent that you
determine in good faith that there is an actual or potential conflict of
interest between the Company and you in connection with the defense of a
proceeding, you will so notify the Company and will be entitled to separate
representation at the Company’s expense by counsel selected by you (provided
that the Company may reasonably object to the selection of counsel within ten
(10) business days after notification thereof) which counsel shall cooperate,
and coordinate the defense, with the Company’s counsel and minimize the expense
of such separate representation to the extent consistent with your separate
defense.

 

9.                                      Arbitration. You and the Company agree
to submit to mandatory binding arbitration any and all claims arising out of or
related to your employment with the Company and the termination thereof,
including, but not limited to, claims for unpaid wages, wrongful termination,
torts, stock or stock options or other ownership interest in the Company, and/or
discrimination (including harassment) based upon any federal, state or local
ordinance, statute, regulation or constitutional provision. All arbitration
hearings shall be conducted in New York, New York. THE PARTIES HEREBY WAIVE ANY
RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This Agreement
does not restrict your right to file administrative claims you may bring before
any government agency where, as a matter of law, the parties may not restrict
the employee’s ability to file such claims (including, but not limited to, the
National Labor Relations Board, the Equal Employment Opportunity Commission and
the

 

7

--------------------------------------------------------------------------------


 

Department of Labor). However, the parties agree that, to the fullest extent
permitted by law, arbitration shall be the exclusive remedy for the subject
matter of such administrative claims. The arbitration shall be conducted through
JAMS before a single neutral arbitrator, in accordance with the JAMS employment
arbitration rules then in effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.

 

10.                               Tax Matters.

 

(a)                                 Withholding. All forms of compensation
referred to in this Agreement are subject to reduction to reflect applicable
withholding and payroll taxes and other deductions required by law.

 

(b)                                 Tax Advice. You are encouraged to obtain
your own tax advice regarding your compensation from the Company. You agree that
the Company does not have a duty to design its compensation policies in a manner
that minimizes your tax liabilities, and you will not make any claim against the
Company or the Board related to tax liabilities arising from your compensation.

 

(c)                                  Section 409A. To the extent (i) any
payments or benefits to which you become entitled under this Agreement, or under
any agreement or plan referenced herein, in connection with your termination of
employment with the Company constitute deferred compensation subject to
Section 409A of the Code and (ii) you are deemed at the time of such termination
of employment to be a “specified employee” under Section 409A of the Code, then
such payments shall not be made or commenced until the earliest of (x) the
expiration of the six- month period measured from the date of your “separation
from service” (as such term is at the time defined in Treasury Regulations under
Section 409A) from the Company; or (y) the date of your death following such
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you,
including, without limitation, the additional twenty percent (20%) tax for which
you would otherwise be liable under Section 409A(a)(1)(B) of the Code in the
absence of such deferral. Upon the expiration of the applicable deferral period,
any payments which would have otherwise been made during that period (whether in
a single sum or in installments) in the absence of this paragraph shall be paid
you or your beneficiary in one lump sum (without interest). Any termination of
your employment that would entitle you to receive the payments and benefits set
forth in Sections 5(b) or (c) must also constitute a “separation from service”
as such term is defined in Treasury Regulation Section 1.409A-1. If the
termination of your employment does constitute a separation from service, the
payments and benefits provided under Section 5(b) or (c) will be delayed until
such time as you incur a “separation from service.”  It is intended that each
installment of the payments provided hereunder constitute separate “payments”
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is further
intended that payments hereunder satisfy, to the greatest extent possible, the
exemption from the application of Code Section 409A (and any state law of
similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”) and that the installment severance payments set forth in
Section 5(b)(i) of this Agreement be divided into two portions: the first
portion will include a number of installment payments commencing on the first
payment date set forth in Section 5(b)(i) of this Agreement that are in the
aggregate less than two times the applicable compensation limit under

 

8

--------------------------------------------------------------------------------


 

Section 401(a)(17) of the Code for the year in which the termination of your
employment occurs shall be payable in accordance with Treas. Reg.
§1.409A-1(b)(9)(iii) as an involuntary separation plan. The remainder of the
installments (if any) will be paid consistent with the terms of this Section.
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

 

(d)                                 Section 280G. If (i) any amounts payable to
you under this Agreement or otherwise are characterized as excess parachute
payments pursuant to Section 4999 of the Code, and (ii) you thereby would be
subject to any United States federal excise tax due to that characterization,
then your termination benefits hereunder will be payable either in full or in a
lesser amount, whichever would result, after taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, in your receipt on an after- tax basis of the greatest amount of
termination and other benefits. The determination of any reduction required
pursuant to this section (including the determination as to which specific
payments shall be reduced) shall be made by a nationally recognized accounting
firm doing business in the United States which otherwise does not perform
services for the Company (which will be chosen by the mutual agreement of you
and Company, such services to be paid by the Company), and such determination
shall be conclusive and binding upon the Company or any related corporation for
all purposes. If required, the payments and benefits under this Agreement shall
be reduced in the following order: (x) a pro rata reduction of (A) cash payments
that are subject to Section 409A of the Code as deferred compensation and
(B) cash payments not subject to Section 409A of the Code; (y) a pro rata
reduction of (A) employee benefits that are subject to Section 409A of the Code
as deferred compensation and (B) employee benefits not subject to Section 409A
of the Code; and (z) a pro rata cancellation of (A) accelerated vesting of stock
and other equity-based awards that are subject to Section 409A of the Code as
deferred compensation and (B) stock and other equity-based awards not subject to
Section 409A of the Code. In the event that acceleration of vesting of stock and
other equity- based award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of your
stock and other equity-based awards unless you elect in writing a different
order for cancellation.

 

11.                          Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
reference to conflict of laws.

 

12.                          Severability. If any provision of this Agreement
shall be found by any arbitrator or court of competent jurisdiction to be
invalid or unenforceable, then the parties hereby waive such provision to the
extent of its invalidity or unenforceability, and agree that all other
provisions in this Agreement shall continue in full force and effect.

 

13.                          Entire Agreement. This offer, once accepted, the
Stock Purchase Agreement, the Stock Restriction Agreement and the Employee
Invention Assignment and Confidentiality Agreement constitutes the entire
agreement between you and the Company with respect to the

 

9

--------------------------------------------------------------------------------


 

subject matter hereof and supersedes all prior offers, negotiations and
agreements, if any, whether written or oral, relating to such subject matter.
You acknowledge that neither the Company nor its agents have made any promise,
representation or warranty whatsoever, either express or implied, written or
oral, which is not contained in this agreement for the purpose of inducing you
to execute the agreement, and you acknowledge that you have executed this
agreement in reliance only upon such promises, representations and warranties as
are contained herein.

 

14.                          Acceptance. This offer will remain open until
March 6, 2017. If you decide to accept our offer, and I hope you will, please
sign the enclosed copy of this letter in the space indicated and return it to
me. Your signature will acknowledge that you have read and understood and agreed
to the terms and conditions of this offer letter and the attached documents, if
any. Should you have anything else that you wish to discuss, please do not
hesitate to call me.

 

 

Very truly yours,

 

 

 

 

 

/s/ David Bonita

 

David Bonita

 

10

--------------------------------------------------------------------------------


 

I have read and understood this Agreement and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

 

/s/ Joshua H. Bilenker, M.D.

 

Date signed:

March 6, 2017

 

 

 

 

Joshua H. Bilenker, M.D.

 

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

Form of General Release

 

I, Joshua H. Bilenker, M.D., hereby acknowledge that my employment with or any
of its affiliates  Loxo  Oncology,  Inc.,  a  Delaware  corporation,  (the
 “Company”)  terminated  as  of
                                                    (the  “Termination  Date”) 
and,  in  connection  with  such  termination  of employment, the Company has
agreed to provide me with certain benefits in consideration of my execution and
performance of this General Release Agreement (the “Release Agreement”) pursuant
to the terms of that certain Employment Agreement entered into between me and
the Company dated as of March 3, 2017 (the “Employment Agreement”).

 

1.                                      In consideration of and in exchange for
the payments and benefits set forth in the Severance Agreement, for myself, my
heirs, administrators, executors and assigns, knowingly and voluntarily agree to
release and forever discharge the Company, its parents, subsidiaries, affiliated
companies, successors and assigns, each of their current and former employees,
owners, officers, directors, shareholders, members, agents and attorneys, in
their personal and official capacities (collectively referred to as
“Releasees”), from any and all claims against Releasees that I may have as a
result of any injuries, losses, damages or any other costs whatsoever, whether
known or unknown, that I now have or claim to have or which I heretofore had
from the beginning of time to the date of the execution of this Release
Agreement (the “Execution Date”). This general release of claims includes,
without limitation, claims arising out of or in any way connected with or
relating to my employment with the Company or its termination, including but not
limited to, any known or unknown claims arising under federal, state, local or
municipal laws, including, but not limited to, claims for breach of contract,
breach of the implied covenant of good faith and fair dealing, privacy
violations, defamation, fraud, hostile work environment, impairment of economic
opportunity, intentional infliction of emotional harm or other tort, or claims
arising under Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Fair Labor Standards Act; the Employee Retirement Income
Security Act of 1974; the Family and Medical Leave Act; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act, 29 U.S.C.
Sec. 626 et seq. including the Older Workers’ Benefit Protection Act, 29 U.S.C.
Sec. 626(f)(1); the Civil Rights Act of 1991; the New York Labor Law; the New
York Human Rights Law; the New York City Human Rights Law, and any other similar
federal, state or local civil rights, disability, discrimination, retaliation or
labor law, or any theory of contract, or any other federal, state or municipal
statute, ordinance or the common law, including those relating to employment or
employment discrimination, including claims for age, sex, gender, race,
religion, national origin, marital status, sexual orientation, ancestry, veteran
status or disability discrimination, or claims growing out of any legal
restrictions on the rights of the Company to discharge its employees or the
obligations of the Company to pay any sums or provide any benefits upon
termination, that I now have or claim to have, or which I heretofore had based
on acts or omissions occurring through the date I sign this Release Agreement,
and I expressly waive any and all remedies that may be available thereunder,
including without limitation attorney’s fees and costs.

 

2.                                      This general release of claims excludes
the filing of an administrative charge or complaint with the Equal Employment
Opportunity Commission or other administrative agency, although I waive any
right to monetary relief related to such a charge. This general release of
claims also excludes any claims made under state workers’ compensation or
unemployment laws, and/or any claims which cannot be waived by law. For the
avoidance of doubt, I preserve any

 

12

--------------------------------------------------------------------------------


 

claims resulting from (i) payments and benefits due under the Employment
Agreement; (ii) continued ownership of any securities issued to me by the
Company or any of its affiliates, and (i)       indemnification pursuant to
Section 8 of the Employment Agreement, Company’s articles, bylaws or other
governing documents, directors’ and officers’ liability and errors and omissions
liability insurance secured by the Company, or as otherwise permitted or
required by applicable law.

 

3.                                      I agree and acknowledge that, other than
the payments and benefits set forth in the Employment Agreement, no additional
monies, benefits or payments, including without limitation, severance or
separation pay, salary continuation, benefits, health insurance coverage (except
as provided for under COBRA and/or in the Employment Agreement) or other fringe
benefits, commissions, bonuses, fees, incentive compensation, vacation pay,
notice pay, or equity interest in the Company, are due to me by the Company or
shall be paid or provided to me by the Company.

 

4.                                      I acknowledge that I have certain
obligations under the Employment Agreement and agree that I will continue to be
bound by those terms of the Employment Agreement (including Section 6 thereof).

 

5.                                      The Company and I each agree not to
publish, publicize or otherwise make known to any person the existence of or the
terms and conditions of this Release Agreement, except as provided by law,
administrative regulation, court order, subpoena, or the purpose of enforcing
this Release Agreement. This provision does not prohibit or restrict the Company
or me from disclosing the terms of this Release Agreement to immediate family,
legal counsel or tax accountants solely for the purpose of obtaining
professional advice relating thereto.

 

6.                                      This Release Agreement shall be
construed under Delaware law,  without reference to any state’s conflict of laws
rules.

 

7.                                      It is understood and agreed that this
Release Agreement is not to be construed as an admission of liability or
wrongdoing by the Company or by me.

 

8.                                      I have had an opportunity to consult
with an attorney prior to executing this Release Agreement.

 

9.                                      I acknowledge that I have been given a
period of 21 days within which to consider this Release Agreement and to the
extent I execute this Release Agreement before the expiration of the 21-day
period, I do so knowingly and voluntarily and only after consulting an attorney.
I understand that I have the right to cancel and revoke this Release Agreement
during a period of seven (7) days following the Execution Date, and this Release
Agreement shall not become effective, and no payments or benefits shall be made
or provided pursuant to the Employment Agreement until the day after the
expiration of such seven (7)-day period. The seven (7)-day period of revocation
shall commence upon my execution of this Release Agreement. In order to revoke
this Release Agreement, I understand that I must deliver to the Company, prior
to the expiration of such seven (7)-day period, a written notice of revocation.
Upon such revocation, this Release Agreement shall be null and void and of no
further force or effect.

 

10.                               A facsimile or photocopy copy of this Release
Agreement that has been signed by me shall have the same force and effect as a
signed original of the Release Agreement.

 

13

--------------------------------------------------------------------------------


 

11.                               My signature below indicates that I have had a
reasonable period of time within which to consider this Release Agreement, that
I have carefully read and reviewed this Release Agreement, and I fully
understand all of its terms and conditions. The release and waiver of claims set
forth in this Release Agreement is an essential and material part of the Release
Agreement. My release and waiver of rights and claims is voluntary and knowing,
without duress or coercion.

 

12.                               The terms of this Release Agreement cannot be
changed or modified in any respect except in writing signed by me and a duly
authorized representative of the Company.

 

13.                               I agree that this Release Agreement and the
documents referenced herein constitute the entire understanding between myself
and the Company relating to the subject matter hereof and that no one at the
Company or anyone acting on its behalf has made any oral or written promises to
me that are not fully and accurately set forth in this Agreement.

 

IN WITNESS WHEREOF, I have executed this General Release Agreement as of the
date first above written.

 

 

 

 

 

Joshua H. Bilenker, M.D.

 

14

--------------------------------------------------------------------------------